DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
A first calculation module configured to determine, a first merging module configured to merge, a first training module configured to train, a first calculation module configured, a first dimension reduction module in claim 12; an information value calculation module configured to, an information gain calculation module configured to in claim 14; a second calculation module configured to, a second determination module configured to determine, a dimension raising module configured to perform, a second merging module configured to merge, a second training module configured to input in claim 17; an information value calculation module configured to determine, an information gain calculation module configured to determine in claim 19; a second dimension reduction module in claim 20; 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Dependent claims are interpreted under 35 U.S.C. 112 (f) due to dependency of claims and for similar reasons as discussed above.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13,14, 15, 18, 19, 20, 21, 22, ,23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “… in response to the determination that the importance values of the M feature columns do not …” . It creates ambiguity because “to the determination” is directed to “whether the importance value of each of the N feature columns” or “determination that the importance values of the M feature columns”

Claim 1 recites “… in response to the determination that the importance values of the M feature columns do not …” .  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites “… the feature column …” . It depends on claim 1.  It creates ambiguity because “the feature column” is directed to “whether the importance value of each of the N feature columns” or “determination that the importance values of the M feature columns” in claim 1?

Claim 5 recites “… a threshold corresponding to the information value is a first threshold, and a threshold corresponding to the information gain is a second threshold …” . It depends on claim 3.  
It creates ambiguity because “the information column” is directed to which limitation(s)? 
It creates ambiguity because “the information gain” is directed to which limitation(s)? 

Claim 6 recites “… the machine learning algorithm model …” . It depends on claim 1.  It creates ambiguity because “the machine learning algorithm model” is directed to which limitation(s)? 

Claim 7 recites “… in response to the determination that the importance values of the Q feature columns do not …” .  
It creates ambiguity because “the determination” is directed to which limitation(s)? 
It creates ambiguity because “the importance values” is directed to which limitation(s)? 

Claim 9 recites “… the importance value is greater…” . It depends on claim 7.  It creates ambiguity because “the importance value” is directed to which limitation(s)? 

Claim 10 recites “…an information value and an information gain of the feature column by using the tag value corresponding to each sample and features in the feature column …” . It depends on claim 7.  It creates ambiguity because “the feature column” is directed to which limitation(s)? 


Claim 11 recites “…merging the generated R feature columns and feature columns having importance values that do not satisfy the threshold condition comprises…” . It depends on claim 7.  
It creates ambiguity because “and feature columns” is directed to which limitation(s)? 
It creates ambiguity because “the threshold condition” is directed to which limitation(s)? 

Claim 12 recites “…the determination that the importance values of the M feature columns in the N feature columns …” . It depends on claim 7.  
It creates ambiguity because “the determination” is directed to which limitation(s)? 
It creates ambiguity because “the importance values” is directed to which limitation(s)? 

Claim 12 recites “…when the importance value is greater than or equal to a threshold …” .  It creates ambiguity because “the importance value” is directed to which limitation(s)? 

Claim 14 recites “…the feature column by using the tag value…” . It depends on claim 12.  
It creates ambiguity because “the feature columns” is directed to which limitation(s)? 
It creates ambiguity because “the tag value” is directed to which limitation(s)? 

Claim 14 recites “…use the information value as the importance value …” . It depends on claim 12.  
It creates ambiguity because “the importance value” is directed to which limitation(s)? 

Claim 14 recites “…use the information gain as the importance value …” . It depends on claim 12.  
It creates ambiguity because “the importance value” is directed to which limitation(s)? 

Claim 16 recites “…the machine learning algorithm model …” . It depends on claim 12.  
It creates ambiguity because “the machine learning algorithm model” is directed to which limitation(s)? 

Claim 17 recites “…the determination that the importance values of the Q feature columns in the N feature columns …” . 
It creates ambiguity because “the importance values” is directed to which limitation(s)? 

Claim 17 recites “…the satisfaction of the threshold condition occurs when the importance value is greater than a threshold.” . 
It creates ambiguity because “the threshold condition” is directed to which limitation(s)? 
It creates ambiguity because “the importance value” is directed to which limitation(s)? 

Claim 19 recites “…the feature column by using the tag value…” . It depends on claim 17.  
It creates ambiguity because “the feature columns” is directed to which limitation(s)? 
It creates ambiguity because “the tag value” is directed to which limitation(s)? 

Claim 19 recites “…use the information value as the importance value …” . It depends on claim 17.  
It creates ambiguity because “the importance value” is directed to which limitation(s)? 

Claim 19 recites “…use the information gain as the importance value …” . It depends on claim 17.  
It creates ambiguity because “the importance value” is directed to which limitation(s)? 

Claim 20 recites “…that the importance values of the M feature columns in the N feature columns …” . It depends on claim 17.  
It creates ambiguity because “the importance values” is directed to which limitation(s)? 

Claim 21 recites “… in response to the determination that the importance values of the M feature columns do not …” . It creates ambiguity because “to the determination” is directed to “whether the importance value of each of the N feature columns” or “determination that the importance values of the M feature columns”

Claim 21 recites “… in response to the determination that the importance values of the M feature columns do not …” .  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites “…when the importance value is greater than or equal to a threshold …” .  It creates ambiguity because “the importance value” is directed to which limitation(s)? 

Claim 24 recites “… the feature column …” . It depends on claim 21.  It creates ambiguity because “the feature column” is directed to “whether the importance value of each of the N feature columns” or “determination that the importance values of the M feature columns” in claim 1?

Claim 26 recites “… the machine learning algorithm model …” . It depends on claim 24.  It creates ambiguity because “the machine learning algorithm model” is directed to which limitation(s)? 

Claim 27 recites “… in response to the determination that the importance values of the Q feature columns do not …” . It creates ambiguity because “to the determination” is directed to “whether the importance value of each of the N feature columns” or “determination that the importance values of the M feature columns”

Claim 29 recites “… the importance value is greater…” . It depends on claim 7.  It creates ambiguity because “the importance value” is directed to which limitation(s)? 

Claim 30 recites “…an information value and an information gain of the feature column by using the tag value corresponding to each sample and features in the feature column …” . It depends on claim 27.  It creates ambiguity because “the feature column” is directed to which limitation(s)? 

Claim 31 recites “…merging the generated R feature columns and feature columns having importance values that do not satisfy the threshold condition comprises…” . It depends on claim 27.  
It creates ambiguity because “and feature columns” is directed to which limitation(s)? 
It creates ambiguity because “the threshold condition” is directed to which limitation(s)? 

Dependent claims not mentioned specifically above inherit the deficiencies from the claims on which they depend.

Claim Objections

Regarding claims 1, 7, 12, 17, 21, and 27 No art was found that could fully teach the claim as recited.  
The closest prior art discovered is the combination of  
Vidal-Naquet (Publication: 2015/0002704 A1), Matthews (Publication: 2015/0003696 A1), Ogilvie et al. (Publication: 2015/0006442 A1), and Altman et al. (Publication: 2014/0359761 A1).
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination.

Regarding dependent claims depends on claims 1, 7, 12, 17, 21, and 27 with no art was found that could be applied to the claims 1, 7, 12, 17, 21, and 27 respectively as recited.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616